Filed 9/12/12




         IN THE SUPREME COURT OF CALIFORNIA

THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                                 S181963
           v.                        )
                                     )                           Ct.App. 3 C056510
JAMES LEE BROWN III,                 )
                                     )                             Lassen County
           Defendant and Appellant.  )                        Super. Ct. No. CR024002
____________________________________)

                               MODIFICATION OF OPINION

THE COURT:

        The opinion in this case, filed on June 18, 2012, and appearing at 54 Cal.4th

314, is modified as follows:

                   On page 321, the last sentence of the first paragraph on the
                page is modified to read:

                    “Accordingly, the Legislature‟s reference in section 59 to
                „time credits‟ must have been to credits determined and awarded
                by the CDCR, namely postsentence credits earned in state prison,
                such as the credits mandated by the same act retroactive to
                July 1, 2009, for inmates trained as firefighters and not assigned
                to conservation camps. (§ 2933.3, subds. (b), (d), as amended by
                Stats. 2009, 3d Ex. Sess., 2009-2010, ch. 28, § 41.)”

                   This modification does not affect the judgment.
                   The petition for rehearing is denied.
                   California Appellate Project‟s request for modification of the
                opinion is denied.